Citation Nr: 0416229	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Alexander I. Anurca Jr., Law Clerk







INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1958 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) at 
Atlanta, Georgia.  

Having reviewed these materials in light of the record and 
the applicable law, the Board has determined that this matter 
must be remanded as discussed below.  

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

In its October 2002 rating decision, the RO in part denied 
service connection for sleep apnea but deferred a decision 
regarding a claim of service connection for asbestosis 
pending additional development.  

In support of his claim relative to sleep apnea, the veteran 
has provided a March  2001 letter authored by from Robert R. 
Springer, M.D., who observed that  asbestosis will aggravate 
the severity of sleep apnea.  

As noted, the appellant's claim relative to asbestosis 
remains pending further development.  Coupled with Dr. 
Springer's opinion, given that the development would 
necessarily investigate whether there is any nexus between 
the appellant's claimed in-service exposure to asbestos and 
his diagnosed asbestosis, there may be evidence forthcoming 
which would substantiate the claim on the bases that sleep 
apnea was caused or aggravated by asbestos exposure.  See 
38 U.S.C.A. § 5103A (West 2002) (Providing that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).     

The claim is therefore remanded for the following action:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for sleep apnea 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO will obtain the results of any 
current development actions relative to 
the appellant's claim of service 
connection for asbestosis.  The RO should 
take such additional development action 
as it deems proper with respect to the 
claim, including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim on a 
direct basis, and if appropriate, with 
consideration of the ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If any 
such action does not resolve the claims, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



